Citation Nr: 1647036	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-40 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected acquired psychiatric disorder, variously diagnosed.

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure or secondary to service-connected acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Veteran represented by:	Jill W. Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1978 to May 1979.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2016, the Board, in part, reopened the issue of entitlement to service connection for a respiratory disorder and remanded the issues of entitlement to service connection for respiratory disorder and fibromyalgia for additional evidentiary development.  Those issues have returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran's attorney indicated withdrawal of the issue of entitlement to service connection for fibromyalgia, to include as secondary to service-connected acquired psychiatric disorder, variously diagnosed.  

2.  A current respiratory disorder was not demonstrated in or related to an occurrence, to include asbestos exposure, during active service, and such disorder is not proximately due to or the result of the service-connected acquired psychiatric disorder, variously diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran's attorney for the issue of entitlement to service connection for fibromyalgia, to include as secondary to service-connected acquired psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1404(f) (2015).

2.  The criteria for entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure or secondary to service-connected acquired psychiatric disorder, variously diagnosed, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Fibromyalgia

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, the Veteran's attorney indicated withdrawal of the issue of entitlement to service connection for fibromyalgia, to include as secondary to service-connected acquired psychiatric disorder, variously diagnosed, in a July 2016 statement.  As that appeal has been withdrawn, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


Service Connection for a Respiratory Disorder

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the April 2016 remand directives as an April 2016 VA medical opinion was obtained and the case was readjudicated in a July 2016 Supplemental Statement of the Case.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

Prior to the appeal period, VA treatment records document the Veteran's initial visits since separation from service in May 1979.  In December 1999, the Veteran arrived by ambulance with reported yellow cough symptoms and was assessed with viral respiratory tract infection consistent with flu.  Approximately six years later, the Veteran reported in September 2006 to having head and nasal congestion during a routine visit and was diagnosed with chronic and recurrent sinusitis and allergies. 
During the appeal period since the date of claim in September 2007, review of the evidentiary record shows the Veteran has current diagnoses of a respiratory disorder.  A July 2008 VA treatment record notes the Veteran's diagnosis of sinusitis.  A March 2012 VA treatment record notes the Veteran's computed tomography (CT) scans were compatible with pulmonary fibrosis, and an August 2012 VA examiner rendered a diagnosis of pulmonary fibrosis.  Most recently, in March 2013, the Veteran's lung biopsy results revealed pulmonary fibrosis consistent with usual interstitial pneumonia (UIP).

Review of the Veteran's service treatment records document that at the time of entry to service, the Veteran underwent chest x-rays and his lungs and chest were deemed as normal on the May 1978 entrance examination report.  In December 1978 the Veteran reported sore throat, sinus and chest congestion, and unproductive cough, and was diagnosed with an upper respiratory infection.  Approximately 26 days later, he reported persistent cough and assessed with a viral syndrome.  In January 1979, he reported sore throat, sinus congestion, and assessed with viral/flu syndrome.  In March 1979, approximately two months prior to separation from service, he reported upper respiratory congestion, sinus congestion, and assessed with flu/viral syndrome.  The May 1979 separation examination report documents the Veteran underwent another chest x-ray and no lung abnormalities were noted.  

At the August 2012 VA Disability Benefits Questionnaire (DBQ) examination for respiratory conditions, the Veteran reported he smoked in his early 20s, which may have included while serving on active duty when he was 21 and 22 years of age.  His service treatment records also include evidence of probable exposure to asbestos.  Moreover, an April 2013 VA Form 21-4138 completed by W. H. documents a relevant in-service occurrence.  He reported serving with the Veteran in the late 1970s and, together, working on the ship as electrical/mechanical equipment repairmen and mechanists.  "This specialty involved frequent unprotected exposure to fire retardants including asbestos as well as stripping lead paint in confined areas [and they] worked around asbestos pipes and lead with no breathing apparatus for eight hours a day per week."  He further noted that on one occasion, "some fire retardant (PKP) was released by accident and [he and the Veteran] had to clean it up, [and he] remember[s] [the Veteran] having breathing difficulty at that time."

As a result, the Board finds the element of an in-service occurrence for a respiratory disorder has been met in this case.  Nevertheless, the element of a nexus between the current disability and in-service occurrence has not been met in this case.

Review of the Veteran's private treatment records from Collins Medical, Inc. dated prior to the appeal period from October 2004 to September 2005 document diagnostic testing of the Veteran's chest and lungs.  Chest x-ray results in October 2004 revealed unremarkable and stable chest, and in January 2005 revealed nonspecific coarse lung markings.  September 2005 pulmonary function testing (PFT) results revealed moderate restrictive disease.  Additional VA treatment records prior to the appeal period, as noted above, document the etiology of the Veteran's complaints of cough symptoms and head and nasal congestion to a viral respiratory infection, sinusitis, and allergies, and not to an in-service occurrence.

At the August 2012 VA DBQ examination for respiratory conditions, the Veteran reported that "he has had some shortness of breath with anxiety for quite some time but notes his shortness of breath has gotten worse over the past two years."  He reportedly began smoking again in 2002, about half to one pack per day, and quit in March 2012.  The Veteran also informed the examiner that "he was exposed to mustard gas during gas chamber training while in the Navy and that he was a fire fighter in the Navy and used to cu[t] pipes on ships and think[s] he was exposed to asbestos."  Following the physical examination, interview within the Veteran, and review of the claims file, to include a relevant VA treatment record dated June 2012, the examiner opined that the Veteran's pulmonary fibrosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale: 

[The Veteran] is currently not taking any medication for this condition. . . . [The Veteran] also noted that he has worked in the construction industry and as a painter since leaving the service but has not worked in the last five years. . . . . [The Veteran] has not had a lung biopsy that would evaluate if his pulmonary fibrosis is asbestos related.

The VA examiner went on to provide medical literature regarding idiopathic pulmonary fibrosis and key findings needed to support the diagnosis of asbestosis.  The examiner concluded the following:

Based on the fact that pulmonary fibrosis can be caused by multiple factors to include working with construction related material, environmental pollutants and smoking (all of which the [Veteran] has been exposed to), the fact that the [Veteran] does not currently have the three key findings for a diagnosis of asbestosis . . . it is less likely than not, that [the Veteran's] current pulmonary fibrosis is caused by asbestosis exposure . . . .

In March 2013, the Veteran underwent a lung biopsy through a VA facility and the results revealed pulmonary fibrosis consistent with usual interstitial pneumonia [URI].

Pursuant to the April 2016 Board remand directives, an additional VA medical opinion was provided by the same August 2012 VA examiner to consider the March 2013 lung biopsy results and provide any changes to the previously rendered opinion as deemed necessary.  In the April 2016 VA DBQ medical opinion, the examiner noted additional review of the claims file, to include relevant VA treatment records dated from September 2012 to March 2013, and again opined that the Veteran's pulmonary fibrosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following updated rationale: 

Based on the fact that interstitial pulmonary fibrosis (IPF) / UIP can be caused by multiple factors to include working with construction related material, environmental pollutants and smoking (all of which the [Veteran] has been exposed post service), and t[h]e fact that the [Veteran] underwent a lung biopsy (Thoracoscopy with wedge biopsy of infiltrates x 3) on March [sic] 2013 with pathology report that showed UIP on all biopsy samples but Asbestosis; it is less likely than not, that [the Veteran's] current diagnosis of IPF/UIP is related to his military service . . . .to include asbestos exposure.

The Board finds that the most probative evidence of record demonstrates that the Veteran's current respiratory disorder of pulmonary fibrosis is not related to active service.  Collectively, the August 2012 and April 2016 VA DBQ medical opinions are probative as the examiner reviewed the claims file, considered the Veteran's most recent medical history, to include the March 2013 lung biopsy results, and provided sufficient rationale for the opinions provided.  Accordingly, the opinions, collectively, are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

Although the Veteran is competent to report observable symptomatology regarding his respiratory disorder, the Board finds he does have the experience, education, training, and expertise to provide an opinion regarding the etiology of his current respiratory disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The initial post-service complaint of a respiratory disorder was not noted until December 1999, which was approximately 20 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  In sum, the Board gives more weight to the VA examiner's opinions rendered by a trained medical professional and finds that the third criteria to establish service connection on a direct basis has not been met.  See 38 U.S.C.A. § 1131.

In light of the onset of diagnosis of a respiratory disorder after separation from service, the Board finds a respiratory disorder did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d).

Next, the Board considers whether service connection is warranted for a respiratory disorder on a secondary basis.  In an October 2010 statement, the Veteran's attorney asserted that the Veteran's respiratory problems may be secondary to his service-connected acquired psychiatric disorder, variously diagnosed.  Following clinical evaluation and review of the claims file, the August 2012 VA examiner further opined that "panic attacks will not cause o[r] aggravate[e] pulmonary fibrosis, [so] it is less likely than not that [the Veteran's] current pulmonary fibrosis is secondary/aggravated by [his] panic disorder."  

Again, the Veteran is competent to report observable respiratory symptomatology, but the Board finds he does not have the experience, education, training, and expertise to provide an opinion regarding the etiology of his respiratory disorder; thus his competent reports are not probative and are outweighed by the VA examiner's findings.  See Layno, 6 Vet. App. at 470.  The Board finds that the most probative evidence of record demonstrates that the Veteran's respiratory disorder is not caused or aggravated by the service-connected acquired psychiatric disorder, variously diagnosed.  The August 2012 VA etiological opinion is probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the opinion provided.  Accordingly, the opinion is found to carry significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.

Based on the evidence of record, there is no probative and competent evidence that demonstrates the Veteran's current respiratory disorder is caused by or aggravated by the result of the service-connected acquired psychiatric disorder, variously diagnosed.  See 38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The appeal for entitlement to service connection for fibromyalgia, to include as secondary to service-connected acquired psychiatric disorder, variously diagnosed, is dismissed.

Service connection for a respiratory disorder, to include as due to asbestos exposure or secondary to service-connected acquired psychiatric disorder, variously diagnosed, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


